Citation Nr: 1538705	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued the 20 percent rating assigned for type II diabetes mellitus.

The Board notes that the Veteran filed a claim for entitlement to a TDIU in October 2012.  Entitlement to a TDIU was denied in a June 2013 rating decision, which the Veteran did not appeal.  Although the RO included this issue in the March 2015 supplemental statement of the case (SSOC) and certified the issue to the Board in a March 2015 VA Form 8, the Board finds that it lacks jurisdiction to review the issue of entitlement to a TDIU, as will be discussed in greater detail below.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

There is no medical evidence of record that the Veteran's type II diabetes mellitus has required regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction (AOJ), VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in September 2011 with regard to the claim for entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2011.  

The duty to assist was also met in this case.  VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; and obtained medical opinions as to the severity of his type II diabetes mellitus.  All known and available records relevant to the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim for entitlement to a rating in excess of 20 percent for type II diabetes mellitus at this time. 

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for type II diabetes mellitus was granted with a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, effective May 6, 2004.  See February 2007 rating decision.  

The Veteran contends that he is entitled to a rating in excess of 20 percent because he was put on insulin in August 2011 and he is enrolled in a diabetes management class known as an Intense Case Care Management Team and he sees both a doctor and a registered nurse once a month.  See August 2011 VA Form 21-4138.  The Veteran also contends that in addition to requiring insulin (which has undergone an increase in dosage during the appellate period), oral medications, and a restricted diet (a restricted amount of carbohydrates he can consume at each meal), his activities are regulated in that he is supposed to avoid strenuous exercise, while encouraged to walk to maintain good health, and that he was walking for 45 minutes on a treadmill per day, but was told by his doctor to decrease it to 15 minutes per day.  See April 2012 VA Form 21-4138; June 2012 statement in support of claim; June 2013 VA Form 9.  In a November 2012 statement in support of claim, the Veteran asserts that he is entitled to an increased rating for his type II diabetes mellitus because he has peripheral neuropathy in both lower extremities and his medications have increased.  The Veteran reports that he continues to struggle with regulation of his glucose level even with regulation of activities, the insulin, and the diet he is on.  See June 2013 VA Form 9.  

The rating criteria for type II diabetes mellitus are found under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  A 20 percent evaluation contemplates the need for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Ratings in excess of 20 percent all require insulin, restricted diet, and regulation of activities; ratings higher than 40 percent require other criteria in addition to these.  The Court of Appeals for Veterans' Claims (Court) has defined the "regulation of activities" as the "avoidance of strenuous occupational and recreational activities," and concluded that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Board notes at this juncture that 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) instructs that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  The Veteran's peripheral neuropathy of the right and left lower extremities has been separately rated at compensable levels.  As such, these disabilities cannot be considered in determining whether the Veteran is entitled to a rating in excess of 20 percent for his type II diabetes mellitus, as he asserted should be the case.  

The medical evidence of record includes VA treatment records and two VA examination reports.  Review of this evidence indicates that while the Veteran's type II diabetes mellitus does require insulin and a restricted diet, there is no medical evidence that the Veteran has had to regulate his activities as defined by Camacho.  Rather, the evidence indicates that the Veteran has been educated on the importance of exercise, and has been encouraged to exercise to control his diabetes.  See e.g., diabetology outpatient group counseling notes dated April 2011 (has begun walking on his treadmill for 20 minutes per day; feels that his improvements in his blood sugars are a result of his changes in exercise and eating habits); May 2011 (discussed physical activity and the importance); August 2011 (will work on getting an adequate amount of sleep in order to have energy to exercise); September 2011 (he has a new exercise machine which he uses for more than 30 min daily - gradually increasing duration); and February 2012 (managing diabetes with healthy eating, physical activity, and taking medicine as prescribed; goals included adding activity by exercising 30 minutes three times a week); diabetology notes dated March 2013 (education topic included benefits of physical activity related to glycemic control and weight loss) and September 2014 (current diabetes treatment plan: diet, activity, and medications); pharmacy notes dated June 2014 (has been working diligently on diet and exercise this past month; expects activity level will increase further with the nice weather; therefore will not make any medication changes today; educated on increasing exercise as able) and July 2014 (presents for diabetes management; continues pool exercises as well as a home bike he got; educated on increasing exercise as able).  In addition, the VA examiners who conducted the October 2011 and January 2015 examinations specifically indicated that the Veteran did not require regulation of activities as part of the medical management of diabetes mellitus.  

In the absence of medical evidence showing that the Veteran has been required to regulate his activities, as defined by Camacho, a rating in excess of 20 percent is not warranted for his service-connected type II diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected diabetes disability picture is not so unusual or exceptional in nature as to render the 20 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected diabetes is evaluated under the Schedule of Ratings for the Endocrine System, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.119.  The Veteran's diabetes disability is manifested by objective evidence of the need for insulin and a restricted diet, but no objective medical evidence of the need for regulation of activities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 percent disability rating assigned.  Ratings in excess of 20 percent are provided for certain manifestations of diabetes, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 20 percent disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

Other Considerations

As noted in the Introduction, the Veteran filed a claim for entitlement to a TDIU in October 2012.  Entitlement to a TDIU was denied in a June 2013 rating decision, which the Veteran did not appeal.  The Board has considered whether a claim for entitlement to a TDIU, to include under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised since the June 2013 denial of the claim for entitlement to a TDIU.  Despite the RO's finding that it has, as is evident in the fact that the RO included this issue in the March 2015 SSOC (which considered whether the Veteran was entitled to a TDIU based on all of his service-connected disabilities) and certified the issue to the Board in a March 2015 VA Form 8, the Board finds that it lacks jurisdiction to review the issue of entitlement to a TDIU.  This is so because no new lay or medical evidence indicative of unemployability due to type II diabetes mellitus, or any of the Veteran's service-connected disabilities for that matter, was associated with the record after the June 2013 rating decision was issued, rendering Rice inapplicable.  For these reasons, due process does not require the issue of entitlement to a TDIU to be considered on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).
ORDER

A rating in excess of 20 percent for type II diabetes mellitus is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


